ORDER
ARTHUR B. COOPER of HOLMDÉL, who was admitted to the bar of this State in 1977, having pleaded guilty to 18 U.S.C.A. § 1344 (bank fraud), 18 U.S.C.A. § 371 (conspiracy to defraud the United States and the Internal Revenue Service), 26 U.S.C.A. § 7201 and 18 U.S.C.A. § 2 (aiding and abetting an income tax evasion), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), ARTHUR B. COOPER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
*675ORDERED that ARTHUR B. COOPER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ARTHUR B. COOPER comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.